Citation Nr: 1210042	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-43 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1987.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2007, the Board remanded the issue of service connection for diabetes mellitus.  In June 2009, the Board denied the claim.  The Veteran appealed to the Veterans Claims Court.  In January 2010, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's June 2009 decision and remanded the matter to the Board for compliance with the JMR.  

In December 2010, the Board remanded the issue of service connection for diabetes mellitus, as well as the issue of an increased rating for a right knee disability.  In December 2011, the RO granted service connection for diabetes mellitus and rated it as 20 percent disabling.  The Board construes January 2012 correspondence as a notice of disagreement to the 20 percent rating.  As such, a statement of the case (SOC) must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an increased rating for service-connected degenerative joint disease and "organ destruction as a result of the adverse effects of hypertension and diabetes mellitus" has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In correspondence dated in December 2011, the Veteran reported that he had a medical appointment scheduled for the evaluation of his right knee arthritis at the Pensacola VA outpatient Clinic (VAOPC) in late December 2011.  He requested that the results of this examination be obtained prior to appellate consideration.  Despite the fact that he has waived RO consideration of this evidence, the report of the examination has not been associated with the claims folder, but should be obtained in compliance with the Veteran's request.  

Regarding the issue of an initial rating in excess of 20 percent for diabetes mellitus, a remand is required so that an SOC can be issued.  Accordingly, a remand is required for this purpose. 

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain VA clinical records from the Pensacola Outpatient Clinic for the period from June 2009 to the present, including any treatment for a right knee disability rendered in December 2011.  

2.  Thereafter, readjudicate the issue of an increased rating for degenerative joint disease of the right knee.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  

The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

3.  Provide the Veteran and his representative an SOC on the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  Allow him an appropriate amount of time to perfect an appeal of the claim by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he appeals should the claim be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

